"Interim Decision #1530

« c 7 eos
Marrer or, PeninsuLa Scuoor, In.
Petition for Approval of School
7 : SBR 214.293 ©. ;
" Decided.by Regional Commissions Noveniber 8, 1086
Anpliation by 0 peivate, elementy thot son eit action tone) 9)

(F), Immigration and ‘Nationality Act, as amended, is denied for failure to.
establish that the school facilities satisfy. local fire and safety requirements,

Discussion: This case comes forward-on appeal from the de-
cision of the District Director, San‘ Francisco who denied the appli-
cation on July 15, 1965. 5 a

The petitioning school is 2 private, independent, parent-owued, -
incorporated, elementary school established in 1925 and ‘located in
Menlo Park, San Mateo County, Californie. Tt holds classes five |
daye a wook during » raguiar schnol term and has an average of 190
students’ and 25 instructors. ‘The school-curriculum is the same as
that generally found in public elementary schools but-with more
emphasis on freedom of self expression, learning by doing and ex-
perimenting with new ‘approaches to, and new Wweluigues in, the
Jearning proceds. . epee aes ees A

‘The school is seckitig approval for thé acceptazice of nonimmigrant
-foreign siudants and has filed Form I-17, “Petition for Approval, of
School for Nonimmigrant Students.” Students may transfer from _
the petitioning school to public schools and vice versa. Upon comi- -“
pletion of the elementary curriculum the ‘students are accepted. at ~
Jocal high schools. - TT WI :
i The Executive Secretary of the Accrediting Commission for 7
Secondary Schools, Western Association Schools and Colleges, Bur-
Yngame, California by lotter to the San Brancises offiea on Tuly 7, .
1965 advised os follows:' .. ett : :
‘The Peninsula School, Ltd., Menlo Park, California 18 not accredited by this
Association nor by the University of California, Since the Stite Department
of Bauention of California does not provide acerediting services for secondary
Interim Decision #1530

schools, werrhust, therefore, assume that the Peninsula Behool, Ltd, i not
accredited by any recognized accrediting agency.

8 CFR 214.3(c) states that the United States Office of Education has

recognized as established institutions of learning (eligible for the

enrollment of foreign students) the following types of schocls:

1 A school owned or operated as 2 public educational institution by the
United States or a State or a Political subdivision thereof.

2, A school listed in the current United States Office of Education publica-
tion, “Accredited Higher Institutions" or “Education Directory, Part 3,
Higher Education.”

3. A secondary school operated by or as a part of an isetitution of higher

learning listed in the current United States Office of Edueation publications

named in (2) above and further provides as follows:

Before a decision is made on a petition filed by any other school, the United

States Office of Education shall be consulted by the District Director to

determine whetber the petttioner 1s an established institution of learning or

other recognized place of study, is operating a bona fide school, and has the
necessary facilities, personnel, and finances to instruct in recognized courses.

The United: States Office of Education was consulted by the Dis-
trict Director, San Francisco and upon review of the petition and
supporting documents the United States Office of Education on
January 22, 1965 advised: “On the basis of information contained
in the file, the Office of Education recommends that the Attorney
General delay approval of the petition pending receipt of evidence
that the facilities satisfy safety regulations and that attendance at
such school satisfies compulsory attendance requirements of the
State.”

Tho San Francisco office subsequently contacted the Field Repre-
sentative, Departmenit of Education, Bureau of Readjustment Edu-
eation, Stata of California, Sacramento, California who stated that
attendance at schools such as the subject school, Peninsula School,
Ltd. meets compulsory education requirements of the State of
California. = _

The Fire Marshal, Menlo Park Fire Protection Distri&t, was in-
terviewed by an officer of this Service on May 20, 1965 at which time
he advised that of eight buildings on the school campus only the two
newer buildings are approved as safe. None of the, others are ap-
proved. The Superintendent, Building Inspection Division, County
of San Mateo, Redwood City, California, was also interviewed on
May 20, 1965. He stated that of the eight’ buildings only the two
nower buildings meet the building code requirements, three others
did not while he was uncertain whether the remaining three met. the
“earthquake protection” requirements.

Under the circumstances the petition may not be approved and

_ the appeal must be dismissed. The denial of the peliton will be

. 412
- Fnterim Decision #1580

without projudive, At ouch time oo ovidenes ic procented tn establish
that the school facilities satisfy the fire and safety requirements the
petitioner may request reopening and Feconsideration of his petition.
“‘Phe District Director is hereby authorized to consider such addi-
tional evidence when presented and reconsider the petition.
RDER:: It is ordered that the appeal be and the same is hereby

 

16 is further ordored that the dismissal of the sppeal be without
prejudice to reopening and reconsideration by the District Director
upon presentation of evidence that the fire and safety regulations
have been met.

413

 
